Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 1/26/21.
	Claims 1-4 and 6-21 are pending.		
Information Disclosure Statement
	The IDS filed 1/26/21 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., Pub. No. US 2020/0120674, (“Lee”).


Independent Claims
	Regarding independent claim 1, Lee teaches the claimed limitations “A method for a first communication device (UE, Fig. 5; see also, Fig. 8, UE 800), comprising: 
being configured with a first resource pool associated with a first communication identity (Fig. 5, step S500, see also paragraph no. 0174, “the UE receives information on … resource pools … the resource pools  may be mapped to one of Destination ID (e.g., Destination Layer 2 ID) … or UE identity”); 
detecting a first data associated with the first communication identity becoming available for transmission (Fig. 5, step S530 and paragraph no. 0187; see also, paragraph nos. 0079 and 0124 which discloses data being available for sidelink transmission; performing sidelink transmission in step S530 includes first detecting the available data or “first data” to be transmitted since the UE detects that “more data is available in sidelink traffic channel (STCH) than can be transmitted in the current SC period” as disclosed in paragraph no. 0079, for example; in other words, since the UE detects that more data is available than can be transmitted, Lee teaches “detecting a first data …”; note that paragraph no. 0187 also discloses “the UE may transmit SCI and/or data on the selected sidelink resources” and either one of the disclosed SCI or data (“more data is available”) reads on the recited “first data” and either one of the SCI or data is associated with the recited “first communication identity” since these are intended to be transmitted to the Destination ID of another UE or “first communication identity”); 
selecting a first resource for the first data from the first resource pool based on the first communication identity (Fig. 5, step S520 and paragraph no. 0186, “UE MAC selects sidelink resources on … the selected resource pool(s)”; the sidelink resource selection by the UE is based on the Destination ID or “first communication identity” since the selected sidelink resource is selected from one or more resource pools which have been selected according to a Destination ID, see paragraph nos. 0175 and 0179; the selected sidelink resource is “for the first data” since the selected sidelink resource is used to transmit the SCI and/or data as disclosed in paragraph no. 0187); and 
using the first resource to perform a first transmission including the first data through a device-to-device interface” (Fig. 5, step S530 and paragraph no. 0187, “the UE performs sidelink transmission by using the selected resource.  Specifically, the UE may transmit SCI and/or data on the selected sidelink resources”; the “device-to-device interface” reads on the D2D interface used for the sidelink transmission; see also, paragraph no. 0174 which discloses other examples of D2D interfaces such as V2V, V2I, and V2P).
Regarding independent claim 18, this independent claim is a corresponding apparatus claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 18, see Fig. 8, UE 800 for a “processor” (processor 810) and a “memory” (memory 820).  The recited “a control circuit” reads on an inherent printed circuit board which includes the processor 810 and memory 820 or alternatively, the integrated circuit which includes the processor 810 and memory 820.
Dependent Claims
Regarding claim 2, Lee teaches “wherein the first data belongs to a first sidelink logical channel of the first communication identity” (see paragraph no. 0050).
Regarding claim 3, Lee teaches “wherein the first resource pool is for communication on device-to-device interface” (see above, re claim 1 rejection). 
Regarding claim 4, Lee teaches “wherein the first resource pool is for a cell” (paragraph no. 0052).
Regarding claim 6, Lee teaches “wherein the first logical channel is for V2X (Vehicle-to- Everything) communication on device-to-device interface” (see paragraph no. 0174 which discloses various V2X communications such as V2V, V2I, V2P). 
Regarding claims 7 and 19, Lee teaches “being configured with a second resource pool and a second logical channel, wherein the second resource pool and the second logical channel are associated with a second communication identity” (paragraph no. 0174 discloses multiple resource pools which includes a second resource pool and hence, multiple logical channels which includes a second logical channel; the second resource pool and second logical channel are mapped to a second Destination ID or “second communication identity” since Lee discloses in this paragraph that the resource pools are configured “per each Destination ID” which implies different Destination IDs are associated with different UEs to which sidelink transmissions are sent from the source UE) as recited in claim 7 and similarly recited in claim 19.  
Regarding claims 8 and 20,  Lee teaches “76Attorney Docket No.: 1426-388.101Client Docket No.: 1070271-USFiled Via EFSselecting a second resource from the second resource pool based on the second communication identity when detecting a second data for the second logical channel becoming available for transmission; and using the second resource to perform a second transmission including the second data through the device-to-device interface” (see above, re claim 1 rejection, regarding the “selecting a first resource” and “using the first resource” limitations; Lee teaches these additional limitations since it teaches that a source UE transmits sidelink communications to different destination UEs identified by a respective Destination ID, see paragraph no. 0174) as recited in claim 8 and similarly recited in claim 20.  
Regarding claim 9, Lee teaches “wherein the association between the first communication identity and the first resource pool is indicated by a configuration” (paragraph no. 0174).  
Regarding claim 10, Lee teaches “wherein the configuration is transmitted through a dedicated RRC (Radio Resource Control) message” (paragraph nos. 0058, 0174). 
Regarding claim 11, Lee teaches “wherein the configuration is transmitted through a system information” (paragraph no. 0174). 
Regarding claim 12, Lee teaches “wherein the configuration is the first resource pool configuration” (paragraph no. 0174). 
Regarding claim 13, Lee teaches “wherein the configuration is a configuration indicating a mapping between communication identities and resource pools” (paragraph no. 0174).  
Regarding claim 14, Lee teaches “wherein the first transmission is a unicast transmission, a group-cast transmission, or a broadcast transmission” (paragraph no. 0151). 
Regarding claim 15, Lee teaches “wherein the first communication identity is a destination identity, a pair of source-destination identities, a source identity, a Source Layer-2 ID (Identity), a destination Layer-2 ID, or a Source Layer-2 ID-Destination Layer-2 ID pair” (paragraph no. 0174).  
Regarding claim 16, Lee teaches “wherein the first resource is selected based on a result of sensing procedure in the first resource pool” (paragraph nos. 0100, 0124).  
Regarding claim 17, Lee teaches “wherein the second resource is selected based on a result of sensing procedure in the second resource pool” (paragraph nos. 0100, 0124).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Li, WO 2019/227354, (“Li”), newly cited.
Regarding claim 21, Lee does not teach “wherein the first communication device takes numerology and/or Transmission Time Interval (TTI) length limitation of data into account for resource pool selection, and wherein the first communication device selects multiple resource pools to support different numerologies and/or different TTI length limitations of data” as recited.
Li teaches “wherein the first communication device takes numerology and/or Transmission Time Interval (TTI) length limitation of data into account for resource pool selection (see Fig. 3A which shows different resource pools, 310-320, with different subcarrier spacings (SCAs)/numerologies and/or different TTIs and paragraph no. 0045; see paragraph nos. 0055-0056, 0064 which disclose that a UE receives configuration information from the network, the configuration information indicates numerologies and/or TTIs of the resource pools, and the UE selects a target resource pool from the resource pools based at least on a selection criteria; since a target resource pool is associated with a different numerology and/or TTI, the numerology and/or TTI is taken into account for the target resource pool selection by the UE), and wherein the first communication device selects multiple resource pools to support different numerologies and/or different TTI length limitations of data” (see paragraph nos. 0056, 0062, 0064 and Fig. 3A which disclose that the UE selects multiple resource pools (i.e., pools 310-330 of Fig. 3A) to support the different numerologies/SCAs and/or TTIs of each resource pool 310-330; Fig. 3A shows the different TTIs and paragraph no. 0045 discloses the different numerologies/SCAs and/or TTIs) as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Lee by incorporating the teachings of Li to enable the terminal device/UE to choose the proper resource pool based on its speed and/or different situations thereby improving performance of communications, as suggested by Li in paragraph no. 0039.
Response to Arguments
Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive.
Applicant argues, re claim 1, that Lee does not teach the limitations “detecting a first data …” and “selecting a first resource …” as recited and makes similar arguments with regard to the corresponding claim 18.  In particular, applicant argues, re claim 1, that in Lee, the resource pools are associated with IDs and therefore, Lee does not teach “that the data is associated with IDs.”  
However, this is incorrect.  As delineated in the detailed rejection above, Lee teaches that the data or “first data” is associated with IDs.  In Lee, paragraph nos. 0079 and 0124 disclose data being available for sidelink transmission at the UE and the UE detects that “more data is available in sidelink traffic channel (STCH) than can be transmitted in the current SC period.”  In other words, since the UE detects that more data is available than can be transmitted, Lee teaches “detecting a first data …” since the “first data” reads on at least the more data that is available than can be transmitted; note that paragraph no. 0187 of Lee also discloses “the UE may transmit SCI and/or data on the selected sidelink resources” and either one of the disclosed SCI or data (“more data is available”) reads on the recited “first data” and either one of the SCI or data is associated with the recited “first communication identity” or Destination ID since the SCI/data is intended to be transmitted to the Destination ID of another UE.  Hence, Lee teaches the first disputed claim limitation “detecting a first data … becoming available for transmission” as recited in claim 1 and similarly recited in claim 18.
Applicant argues, re claim 1, that Lee fails to disclose or teach how the UE select a resource for the data.  This is incorrect.  As delineated in the detailed rejection above, Lee teaches in Fig. 5, step S520 and in paragraph no. 0186, “UE MAC selects sidelink resources on … the selected resource pool(s).”  The selected sidelink resource is “for the first data” since the selected sidelink resource is used to transmit the SCI and/or data (“first data”) as disclosed in paragraph no. 0187 of Lee.  In addition, the selected sidelink resource by the UE is “based on the first communication identity” as the term “based” is broadly construed, since the selected sidelink resource is selected from one or more resource pools which have been previously selected based on a Destination ID (“first communication identity”), see paragraph nos. 0175 and 0179.  And hence, since the resource pool has been previously selected based on the Destination ID, any sidelink resource selected from that selected resource pool is also based on the Destination ID.  Therefore, the second disputed claimed limitation “selecting a first resource … based on the first communication identity” as recited in claim 1 is also taught by Lee.  These arguments apply to the corresponding claim 18.
Applicant’s arguments with respect to new claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

                                                                                                                                                                                              /EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414